DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-4 in the reply filed on 9/12/22 is acknowledged.  The traversal is on the ground(s) that claims 6 and 7 depend on claim 4, and that at least claim 6 should also be included in Group I.  This is not found persuasive because claims 6-8 clearly recite a typographical error in their dependency and are obviously intended to depend on claim 5 due to the lack of antecedent basis and failure to further limit issues.  For example, applicant argues claim 6 should be included in Group I, however, claim 6 is a duplicate of claim 2 and therefore would fail to further limit the subject matter of claims 4, 2, and 1.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
1. A numerical control system of a machine tool including a spindle to which a tool is fitted, and which is driven to rotate so as to perform machining, the numerical control system comprising: a parameter check function unit for checking a drive control parameter of the spindle, wherein the parameter check function unit includes: an acceleration/deceleration time measurement unit which measures an acceleration/deceleration time that elapses after the spindle receives an acceleration command and/or a deceleration command until completion of acceleration and/or completion of deceleration; an acceleration/deceleration time specified value storage unit which stores a specified value of the acceleration/deceleration time that is previously determined for each specification of the machine tool; and a determination unit which compares the acceleration/deceleration time measured with the acceleration/deceleration time measurement unit and the specified value stored in the acceleration/deceleration time specified value storage unit so as to determine whether or not the drive control parameter of the spindle is proper.
3. The numerical control system of the machine tool according to claim 1, wherein the determination unit acquires not only the acceleration/deceleration time but also information of a load of a motor which drives and rotates the spindle, and determines whether or not the drive control parameter of the spindle is proper by whether or not a maximum load of the motor falls within an allowable range.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting unit nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the unit language, determining in the context of this claim encompasses a user manually calculating or thinking about the comparison of two values.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – units. The units is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of units amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Allowable Subject Matter
Claim 2, 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pub. No. 2017/0205804 to Kuroki teaches 
1. A numerical control system of a machine tool including a spindle to which a tool is fitted, and which is driven to rotate so as to perform machining, the numerical control system comprising: a parameter check function unit for checking a drive control parameter, wherein the parameter check function unit includes: an acceleration/deceleration time measurement unit which measures a time that elapses; an acceleration/deceleration time specified value storage unit which stores a specified value of the acceleration/deceleration time that is previously determined for each specification of the machine tool; and a determination unit which compares the time measured with the acceleration/deceleration time measurement unit and the specified value stored in the acceleration/deceleration time specified value storage unit so as to determine whether or not the drive control parameter is proper; further comprising: a display unit which displays, when the determination unit determines that the drive control parameter is not proper, information thereof (paragraphs 7-13, 18-20, 28-29, 32, 34, 42, 52).
Kuroki fails to disclose all the claimed features of applicant’s instant invention, specifically including: 
1. A numerical control system of a machine tool including a spindle to which a tool is fitted, and which is driven to rotate so as to perform machining, the numerical control system comprising: a parameter check function unit for checking a drive control parameter of the spindle, wherein the parameter check function unit includes: an acceleration/deceleration time measurement unit which measures an acceleration/deceleration time that elapses after the spindle receives an acceleration command and/or a deceleration command until completion of acceleration and/or completion of deceleration; an acceleration/deceleration time specified value storage unit which stores a specified value of the acceleration/deceleration time that is previously determined for each specification of the machine tool; and a determination unit which compares the acceleration/deceleration time measured with the acceleration/deceleration time measurement unit and the specified value stored in the acceleration/deceleration time specified value storage unit so as to determine whether or not the drive control parameter of the spindle is proper; further comprising: a display unit which displays, when the determination unit determines that the drive control parameter of the spindle is not proper, information thereof.
It is for these reasons that applicant’s invention defines over the prior art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896